Citation Nr: 0942326	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include radiculopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1997 to October 2000.  The Veteran had subsequent 
service in the Texas Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board previously remanded 
this matter in May 2007.  

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 Board remand, the RO/AMC was instructed to 
conduct a thorough search of VA to determine if the Veteran's 
service treatment records are located somewhere within the 
Department's custody.  The Board notes that the RO requested 
the Veteran's service treatment records from the Texas 
National Guard.  However, there is no documentation that all 
possible avenues were pursued and that additional efforts 
would be futile.  

In the May 2007 Board remand, the RO/AMC was also instructed 
to take appropriate action to schedule the Veteran for a VA 
examination for the purpose of determining the nature, 
approximate onset date or etiology of any current back 
disorder (to include any radiculopathy) which may currently 
be present.  The Board notes that the Veteran failed to 
report for a VA examination scheduled in August 2009.  In 
September 2009, the Veteran stated that he did not receive 
the VA examination notice letter until after the appointment 
had passed.  He stated that he called the Waco RO, and was 
told that there had been problems with the VA mail system.  
The Veteran stated that he would like to have the VA 
examination rescheduled.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all avenues to obtain the 
Veteran's service treatment records have 
been pursued.  If, after an exhaustive 
search, the Veteran's records cannot be 
located, annotate the record to reflect 
this and that further efforts appear to 
be futile.  

2.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature, approximate onset date or 
etiology of any current back disorder (to 
include any radiculopathy) which may 
currently be present.  Following a review 
of the relevant medical evidence in the 
claims file and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current back disability is linked 
to any incident or event of the 
Veteran's active military service?  

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  After the development requested 
above has been completed to the extent 
possible, re-adjudicate the claim for 
service connection for residuals of a 
back injury.  If the benefit sought on 
appeal is denied, the Veteran should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


